Mr. Justice Jones,
dissenting. I agree with Mr. Jus*342tice Gary in thinking the judgment of the Circuit Court should be reversed on both grounds discussed in the opinion of the Chief Justice. The sentence in the charter, containing the grant of power to the city of Florence, is somewhat awkwardly expressed, but I think the legislature intended to grant the city council power to make and establish rules, by-laws, and ordinances for preserving health, order, peace, and good government within the city limits. Any other construction involves an absurdity. Under the construction adopted in the opinion of the learned Chief Justice, the city council of Florence have power by ordinance to prevent the unlawful traffic in intoxicating liquors on the streets and in the market place, where it is rarely, if ever, done, but are absolutely powerless to interfere when such traffic is carried on in its usual and secret lairs. This surely was not intended by the legislature. The mere reading of a semicolon in place of a comma before the words, “or for preserving health, order, peace, and good government within the same,” would prevent the possibility of such a construction. A construction based merely on the grammatical arrangement of words or clauses should not be sustained, when such construction leads to results so unreasonable and absurd as to justify a belief that the legislature did not so intend, unless the language used will admit of no other construction. When the language used in this charter is considered in view of the objects for which municipal corporations are usually created, it cannot be doubted that the legislature intended to confer upon this municipality the power to preserve health, order, peace, and good government within its limits, not merely with respect to its streets and market.
A majority of the Court not being in favor of reversing the judgment of the Circuit Court, the same stands confirmed under the Constitution.